Case 1:20-cv-07884-AT Document17 Filed 02/23/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
Krystal Dunbar, DOC #:
DATE FILED: 2/23/2021
Plaintiff,
-against- 20 Civ. 7884 (AT)
4399 Bronx Chicken LLC., Ali Butt, Kabir (LNU), ORDER
Melissa (LNU),
Defendants.

 

 

ANALISA TORRES, District Judge:

In order to allow mediation to take place, see 2/23/2021 Docket Entry; ECF No. 16, the initial
pretrial conference will take place on April 8, 2021, at 10:20 a.m. The conference will proceed in
accordance with the Court’s Emergency Rules and Practices in Light of COVID-19. Accordingly, at
10:20 a.m. on April 8, 2021, the parties shall call into the Court’s dedicated conference line at (888)
398-2342 or (215) 861-0674, and then enter the access code 5598827, followed by the pound sign.

The parties shall submit their joint letter and proposed case management plan by April 1,
2021. ECF No. 6 §§ 4-5.

The Clerk of Court is directed to terminate the motion at ECF No. 16.
SO ORDERED.

Dated: February 23, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
